Citation Nr: 0817789	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-14 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 31, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to December 1970 and from January 1971 to January 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2008, a hearing before the 
undersigned Acting Veterans Law Judge was held in Washington, 
D.C.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  An April 2002 rating decision granted service connection 
for PTSD, effective January 31, 2002.  The veteran did not 
appeal this decision (to include the effective date assigned) 
and it is final.

2.  The veteran has not alleged clear and unmistakable error 
(CUE) in the April 2002 rating decision; he has improperly 
raised a freestanding claim for an earlier effective date in 
an attempt to overcome finality of the April 2002 rating 
decision assignment of January 31, 2002 as the effective date 
for the grant of service connection for PTSD.


CONCLUSION OF LAW

The veteran's claim for an effective date prior to January 
31, 2002 for the grant of service connection for PTSD is 
legally insufficient.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for an earlier effective date, the 
critical facts are not in dispute.  The veteran does not 
contest that he did not timely appeal the April 2002 rating 
decision that assigned the effective date he now challenges.  
The matter before the Board then is the propriety of his 
"freestanding" claim for an earlier effective date of award.  
This is a matter of legal interpretation, and the U.S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001). 



II.  Earlier Effective Date

The veteran claims entitlement to an effective date of 1986 
for the grant of service connection for PTSD; this is the 
year he asserts he made VA aware of his claim for that 
benefit.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final disallowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  An unappealed decision issued by the 
Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

In the case at hand, the veteran's original claim for service 
connection for PTSD was received in January 1987.  The RO 
denied the claim in August 1987.  The veteran timely appealed 
the decision to the Board, and in August 1988 the Board 
denied the appellant's claim.  This decision by the Board is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  

In June 1998, the veteran submitted a claim to reopen the 
previously denied claim for service connection for PTSD.  In 
an August 1998 rating decision, the RO denied the veteran's 
claim.  The veteran was notified of this decision in 
September 1998; however, he did not appeal this decision and 
it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In January 2002, the veteran again submitted a claim to 
reopen the previously denied claim for service connection.  
An April 2002 rating decision granted service connection for 
PTSD, effective January 31, 2002 (the date that the veteran's 
claim to reopen was received.).  The veteran was notified of 
this decision in May 2002.  He did not appeal this decision 
(to include the effective date assigned) and it is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In September 2004, the veteran alleged that the effective 
date for the award of service connection for PTSD should be 
1986, the date of his original claim.

The effective date relating to the grant of service 
connection for PTSD was assigned by the RO in a decision 
dated in April 2002.  That decision was not appealed and 
therefore became final.  Only a request for revision based on 
CUE could result in assignment of an earlier effective date.  
See Rudd, supra.  The veteran has not filed a claim of CUE as 
to the April 2002 rating decision.  (In fact, the veteran's 
representative specifically stated during the January 2008 
hearing before the undersigned that the veteran was not 
raising a claim of CUE.  See hearing transcript pp. 17-18.)  

The veteran has effectively attempted to raise an 
impermissible freestanding claim for an earlier effective 
date.  Consequently, there is no valid claim for the Board to 
consider on appeal, and the appeal must be dismissed.




ORDER

The appeal as to an effective date prior to January 31, 2002 
for the grant of service connection for PTSD is dismissed. 




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


